DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
The Applicant’s arguments are considered and respectfully disagreed with because as stated in previous actions, Jonsson discloses the heating/ cooling system, but does not disclose how it is packaged, i.e. the modularity of the device and that is why Drake was introduced.  For Drake discloses a pump/ valve assembly (12, Figure 1) which is the equivalent of the main modular of the applicant’s invention with a series of load modules (10), but as also discussed Drake lacks of the electronic controller as disclosed by Jonsson. 
Focus on the structure disclosed in Figures 3-6 of the applicant’s drawings , if so desired, would advance prosecution over the new art such as Casper et al. (US 2016/0003561).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 21, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 2011/0290328) and Drake (US 4,770,341).
Regarding claim 1, Jonsson discloses a hydraulic manifold for a hydraulic heating and/or cooling system, the hydraulic manifold comprising a feed conduit (1, 
However, Drake discloses a modular manifold system (10) with a feed conduit (13.3) and/or the return conduit (13.2, Figures 1-3). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the configuration of Jonsson into a modular manifold construction for the purpose of adding or detracting heating loops to or from the system. 
Regarding claim 4, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 1, wherein the main module (J-8) comprises a mixing device (J-11). 
Regarding claim 5, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 1, wherein the main module and the load module comprise a mechanical and a hydraulic connection which correspond to one another (J-Figure 1), and the electrical connection (J-from controller (7)), and the connections permit a releasable mechanical, hydraulic and electrical connection between the main module and the load module.
Regarding claim 6, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 5, wherein the load module (10) at a first longitudinal end comprises first hydraulic couplings in the form of a first return coupling (13.3, Figure 2) which is connected to the section of the return conduit, and a first feed coupling which is connected to the section of the feed conduit (13.2). 
Regarding claim 21, Jonsson (J), as modified, discloses  the manifold (Abstract) wherein at least that part of the load module, in which the section of the feed conduit, the section of the return conduit as well as the feed connection and the return connection are situated, is a single-piece component formed of plastic (C4,L17-27). It would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate the unit for the purpose of simplifying the manufacturing thereof. 
Regarding claim 20, Strelow, as modified, discloses the hydraulic manifold according to claim 21, wherein the at least one load module (3, Figure 2) at a second longitudinal end comprises at least one second mechanical coupling (7, 11, 12), which is releasably connectable to a first mechanical coupling (7, 11, 12), at a first longitudinal end of a second load module. 
Claims 7, 15-17, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 2011/0290328), Drake (US 4,770,341), and Strelow (US 2009/0020270).
Regarding claim 7 Jonsson (J), as modified, discloses the hydraulic manifold according to claim 6, but not the exact configuration.
However, Strelow (S)  discloses  hydronic manifold (Abstract) wherein the load module at a second longitudinal end opposite the first longitudinal end comprises second hydraulic couplings  (S-7, Figure 2) in the form of a second return coupling (S-7) which is connected to the section of the return conduit (S-12), and of a second feed coupling which is connected to the section of the feed conduit (S-11), wherein the second hydraulic couplings are arranged and configured such that the second hydraulic couplings are engageable with the first hydraulic couplings of a further load module (S-Figure 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the configuration of Jonsson into a modular manifold construction for the purpose of adding or detracting heating loops to or from the system. 
Regarding claim 15, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 1, wherein the at least one load module (S-3) comprises an electronic module control device (S-13) which is electrically connected to the first plug-in contact and to the regulating device, and is configured to communicate with the manifold control device (S-15, [0028]) in the main module as well as for activating the regulating device. 
Regarding claim 16, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 15, wherein the module control device of the at least one load module (S-13, 19), and the manifold control device (S-15) are connected to one another via a data bus and are configured for automatic communication coupling (S-[0028]). 
Regarding claim 17, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 1, wherein the regulating device is designed as a motor-operated valve or as a circulation pump (S-22). 
Regarding claim 19, Jonsson (J), as modified,, discloses the hydraulic manifold according to claim 1, wherein the at least one load module (S-3, Figure 2) at a first longitudinal end comprises at least one first mechanical coupling (S-7, 11, 12), and the main module at a side facing the load module comprises at least one second mechanical coupling (S-7, 11, 12) which is releasably connectable to the first mechanical coupling. 
Regarding claim 22, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 1, wherein the at least one load module comprises an electronic module control device which is electrically connected to at least the first plug-in contact and to the regulating device, the regulating device comprising a regulating valve having an electric drive motor, wherein the regulating valve is actuated via the electric drive motor, the electric drive motor being electrically connected to at least the first plug-in contact (S-[0036]). As a clarification, electronic valves are usually solenoid driven or motor driven so either variant would seem obvious to one of ordinary skill in the art. 
Regarding claim 23, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 22, wherein at least one temperature sensor is arranged in the load .
  Claims 8 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 2011/0290328), Drake (US 4,770,341),Strelow (US 2009/0020270), and Casper et al. (US 2016/0003561).
Regarding claim 8, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 1, wherein the main module on a side which faces the load module comprises hydraulic couplings (S-7, Figure 2) which comprise a feed coupling and a return coupling (S-7, 6, 5) and which are configured to be engageable with the first hydraulic couplings on the load module (S-7, 11, 12), but not that the main module comprising a main module interior space, at least the section of the feed conduit  and the single pump being arranged in the main module interior space. 
 However, Casper discloses a modular cooling system (Abstract) wherein the main module comprising a main module interior space, at least the section of the feed conduit (112a, Figure 4) and the single pump (240) being arranged in the main module interior space (pump casing of 240 in Figure 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the configuration of Jonsson, as modified, to the form factor of Casper in order to save reduce the footprint of the device. 
Regarding claim 9, Jonsson (J), as modified,, discloses the hydraulic manifold according to claim 8, wherein the manifold control device (S-15)  comprises at least one . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 2011/0290328), Drake (US 4,770,341), and Holmgren (WO 2008/041897).
Regarding claim 10, Jonsson (J), as modified, discloses the hydraulic the hydraulic manifold according to claim 1, but does not elaborate on their structure.
However, Holmgren discloses the heating and cooling manifold (Abstract) with hydraulic couplings (36, 37, Figure 3A) that are designed as plug-in couplings with a male coupling part and a corresponding female coupling part. It would have been obvious to one of ordinary skill in the art at the time the invention was made utilize the male/ female coupling discloses by Holmgren with the system of Jonsson to allow for a leak-proof connection that is easily assembled and disassembled. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 2011/0290328), Drake (US 4,770,341), and Mead et al. (US 2002/0000257).
Regarding claim 13, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 1, but not the electrical connections.
However, Mead discloses a modular fluid device (Abstract) wherein the first and the second electrical plug-in contact, in the at least one load module, are connected to one another in an electrical manner (36, 37, Figures 3& 6). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize electrical plugs and sockets to complete a modular circuit.
Regarding claim 14, Jonsson (J), as modified, discloses the hydraulic manifold according to claim 1, wherein the regulating device (Figure 8) is connected to the first electrical plug-in contact for a supply of energy. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746